Justice HOBBS,
concurring in part and concurring in the result:
I.
I respectfully concur in part and concur in the result. In my view, section 27-10-109(2), 8 C.R.S. (1999), provides the means by which notice should be given to the respondent in a long-term commitment proceeding, and does not implicate jurisdiction. I agree with the court of appeals' conclusion that the probate court had personal jurisdiction over Gilford based on section 27-10-111(4), 8 C.R.S. (1999). While I agree with the majority that the probate court's long-term commitment order cannot stand, I do not base this decision on the lack of jurisdiction over Gilford, but rather on a procedural violation of the long-term commitment statute that prejudiced him.
A. Personal Jurisdiction
The statutory provision for long-term care and treatment of the mentally ill describes the manner in which a copy of the petition for long-term care is to be provided to the respondent notifying him or her of the upcoming hearing. See § 27-10-1092). It provides:
A copy of the petition shall be delivered personally to the respondent for whom long-term care and treatment is sought and mailed to his attorney of record simultaneously with the filing thereof.
§ 27-10-109(2) (emphasis added). This provision is similar to that of section 27-10-107(2), the certification for short-term treatment provision. See § 27-10-1078), 8 C.R.S. (1999) ("Within twenty-four hours of certification, copies of the certification shall be personally delivered to the respondent.") Commencement of both short-term and long-term commitment proceedings against a respondent first requires compliance with *130section 27-10-106, 8 C.R.S. (1999), which provides for court-ordered evaluations of mentally ill persons. Under that provision, the court makes a probable cause determination, which may result in the issuance of an order authorizing a peace officer to take the respondent into custody for a seventy-two-hour treatment and evaluation. See § 27-10-106(7). At this point, the statute provides that a copy of the petition and the order for evaluation be personally given to the respondent. See § 27-10-106(6).
The General Assembly has made it clear that jurisdiction over the respondent for subsequent short-term and long-term commitment proceedings extends from the personal delivery of a copy of the petition and order for evaluation pursuant to section 27-10-106(6). Section 27-10-111(4) provides:
The court in which the petition is filed under section 27-10-106 [court-ordered evaluation for mentally ill persons] or the certification is filed under section 27-10-107 [certification for short-term treatment] shall be the court of original jurisdiction and of continuing jurisdiction for any further proceedings under this article. When the convenience of the parties and the ends of justice would be promoted by a change in the court having jurisdiction, the court may order a transfer of the proceeding to another county. Until further order of the transferee court, if any, it shall be the court of continuing jurisdiction.
(Emphasis added.) I therefore disagree with the majority's characterization that this provision relates to venue and not jurisdiction. See maj. op. at 127.
We must read and consider a statute as a whole and give consistent, harmonious, and sensible effect to all of its parts. Seq, eg., AviComm v. Colorado Pub. Utils. Comm'n, 955 P.2d 1023, 1031 (Colo.1998). We "are not to presume that the legislative body used the language idly and with no intent that meaning should be given to its language." Colorado Ground Water Comm'n v. Eagle Peak Farms, Ltd., 919 P.2d 212, 218 (Colo.1996). In section 27-10-111(4), the General Assembly specifically used the word "jurisdiction" to provide the basis for "continuing jurisdiction for any further proceedings under this article." In evident contrast to the jurisdictional provision of subsection (4), in subsection (4.5) of section 27-10-111, the General Assembly used the words "jurisdiction and venue."
The majority cites People v. Lynch, 783 P.2d 848 (Colo.1989), and People v. Clinton, 762 P.2d 1381 (Colo.1988), in support of its conclusion that section 27-10-111(4) has no bearing on personal jurisdiction. In Lynch, however, this court specifically noted that "because the respondent [did] not raise the possibility of a defect in the district court's personal jurisdiction, and the record does not suggest one, we will confine our discussion to subject matter jurisdiction." Lynch, 783 P.2d at 851. Similarly, Clinton involved a procedural defect in the appointment of counsel and the court there specifically noted that personal jurisdiction was not at issue. See Clinton, 762 P.2d at 1386-87.
Personal jurisdiction "is based on having legal authority over the respondent's person." See id. at 1886 (internal quotation marks omitted). A court does not generally lose jurisdiction by the occurrence of a subsequent event, even if that event would have prevented acquiring jurisdiction in the first instance. See Secrest v. Simonet, 708 P.2d 803, 807 (Colo.1985) (holding that jurisdiction is not lost by removal of a defendant from the territory).
Here, Gilford was admitted to Denver Health Medical Center on a mental health hold from the Mental Health Corporation of Denver written on December 8, 1996. After being detained for the statutorily mandated seventy-two-hour evaluation, Gilford was then certified for short-term treatment on December 6, 1996. At that time, Gilford was personally delivered a copy of the short-term certification.
There is no dispute that the court initially had personal jurisdiction over Gilford. The majority concludes, however, that the probate court somehow lost jurisdiction over Gilford because he did not receive notice of the long-term treatment hearing. While lack of personal notice to Gilford violated the statutory procedural requirements for long-term treatment, by section 27-10-111(4), jurisdiction over him continued in the probate court.
*131B. Procedural Violation & Due Process
The probate court proceeded with the long-term commitment hearing despite the failure to deliver the petition for long-term commitment to Gilford. We have stated that commitment of a patient to a mental institution signifies a severe infringement on the basic interest of that individual to be free from governmental restraint. See People v. Medina, 705 P.2d 961, 967 (Colo.1985). A patient's due process rights must be protected, and a fair balance must be struck between "the interest of the individual in preserving liberty, dignity, and personal integrity and the interest of society in preserving the safety of its members." | In re Dveirin, 755 P.2d 1207, 1211 (Colo.1988).
We have held that failure to comply with a statutory provision that is an essential condition of the mental illness statutes may amount to reversible error. See Clinton, 762 P.2d at 1388; Lynch, 783 P2d at 852. Whether a particular provision constitutes an "essential condition" depends on whether a violation of it is so serious as "to undermine confidence in the fairness and outcome of the certification proceedings." See Clinton, 762 P.2d at 1389; Lynch, 783 P.2d at 852. In Clinton, we stated that such an assessment is accomplished by "(1) evaluating the gravity of the deviation from statutory provisions, including a consideration of due process concerns, and (2) determining any prejudice to the respondent caused by the deviation." Id.
When, as here, the mentally ill individual did not have personal notice of the long-term commitment proceeding, the court cannot enter the commitment order. In Hultquist v. People, 77 Colo. 310, 316, 236 P. 995, 998 (1925), we held that the failure to provide notice to the respondent violated an essential statutory condition and implicated due process concerns. Although Gilford's attorney was present at the long-term commitment hearing, the lack of notice deprived Gilford of his opportunity to exercise procedural rights personally granted to him under the mental illness statutes. See Clinton, 762 P.2d at 1390. As the court of appeals noted, the purpose of the delivery requirement is to provide the respondent with an opportunity to be present at the hearing, to confront witnesses, and be heard. See People v. Gilford, 981 P.2d 1099, 1101 (Colo.App.1998). Under the facts here, Gilford was. not aware that he was subject to an extended period of commitment and involuntary . medication. Thus, entry of the final commitment order constituted a substantial deviation from the mental illness statutes, and prejudiced Gil-ford.
IL.
While I disagree that the probate court lost personal jurisdiction over Gilford, I agree with the majority's conclusion that, in this case, failure to provide delivery of the long-term commitment petition in accordance with section 27-10-109(2) constitutes reversible error.1
Accordingly, I respectfully concur in part and concur in the result.
I am authorized to say that Justice RICE joins in this concurrence.

. This result necessarily follows from the language of the mental illness statutes. Section 27-10-109(2) states that every long-term petition "shall include a request for a hearing before the court prior to expiration of six months from the date of original certification." The statute does not provide for variation of the time-frame for the hearing when a mentally ill person is unavailable for delivery of the long-term commitment petition. Thus, as here, when the time periods of the statute expire, the long-term commitment petition must be dismissed.